[Cite as Niemeyer v. W. Res. Mut. Cas. Co., 2010-Ohio-1710.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              PUTNAM COUNTY




DAVID L. NIEMEYER, ET AL.,

        PLAINTIFFS-APPELLEES,

        v.                                                     CASE NO. 12-09-03

WESTERN RESERVE MUTUAL
CASUALTY COMPANY, ET AL.,

        DEFENDANTS-APPELLEES,
        -and-                                                  ERRATUM TO OPINION

FEROEN J. BETTS, ET AL.,

        DEFENDANTS-APPELLANTS.




                 Appeal from Putnam County Common Pleas Court
                            Trial Court No. 08-CV-200

                                     Judgment Affirmed

                             Date of Decision: April 19, 2010




APPEARANCES:

        Steven P. Collier for Appellant, Feroen J. Betts, Admr.

        David W. Stuckey for Appellant, Caroline Arend, Admr.
Case No. 12-09-03



       James E. Yavorcik for Appellant, Timothy E. Berta

       John A. Smalley for Appellants, Askins and Holp, Co-Admr.

       Douglas P. Desjardins for Appellant Geneva Williams, Admr.

       Frank E. Todaro for Appellee, David L. Niemeyer

       Ronald A. Rispo for Appellee, Western Reserve Mutual Cas. Co.

       David L. Jarrett for Appellee, Western Reserve Mutual Cas. Co.


WILLAMOWSKI, P.J.,

       {¶1} The     Defendants-Appellants      (“Appellants”    or   “the   Injured

Defendants”) appeal the judgment of the Putnam County Court of Common Pleas

granting summary judgment in favor of Defendant-Appellee, Western Reserve

Mutual Casualty Company, et al. (“Western Reserve”) and denying Appellants’

cross motion for summary judgment on the questions of coverage provided by an

insurance policy issued by Western Reserve. For the reasons set forth below, the

judgment is affirmed.

       {¶2} This case involves a declaratory-judgment action which seeks to

clarify the parties’ rights and responsibilities concerning insurance coverage for a

March 2, 2007, bus crash involving the Bluffton University baseball team. The

accident occurred in Atlanta, Georgia, when a chartered bus was taking thirty three

members and coaches of the Bluffton University baseball team to play a series of



                                        -2-
Case No. 12-09-03


games in Sarasota, Florida. The crash killed five baseball players, bus driver

Jerome Niemeyer, and Mr. Niemeyer’s wife, Jean Niemeyer.              Many other

occupants of the bus were injured and numerous lawsuits have been filed in

response to the accident.

       {¶3} The bus carrying the baseball team was owned by Partnership

Financial Services, Inc. (“Partnership”); was leased from Partnership by Executive

Coach Luxury Travel, Inc. (“Executive Coach”); and was chartered out to Bluffton

University. Mr. Niemeyer was an employee of Executive Coach and was driving

the motor coach when the accident occurred. At the time of the accident, Mr.

Niemeyer had a personal automobile policy issued by Lightning Rod Mutual

Insurance Company (“Lightning Rod”), with liability limits of three-hundred

thousand dollars for each accident. Additionally, Mr. Niemeyer had a personal

umbrella liability policy issued by Western Reserve, Policy No. WPX3440590116,

with liability limits of one million dollars each occurrence. (“the Western Reserve

Policy” or “the policy”).

       {¶4} In September 2008, Plaintiff David L. Niemeyer, Executor of the

Estate of Jean Niemeyer (“Executor”), filed a complaint seeking a judgment

declaring that insurance coverage existed under the two insurance policies

purchased by the Niemeyers. The action was filed against two distinct classes of

defendants: (1) the two insurance companies that issued insurance policies to the



                                        -3-
Case No. 12-09-03


Niemeyers, Western Reserve (Defendant-Appellee) and Lighting Rod; and (2) the

Defendants-Appellants, who are the players and coaches who suffered injuries in

the crash plus the estates of the deceased players (“the Injured Defendants” or

“Appellants”). In addition to the Executor’s complaint, the Injured Defendants

filed a cross claim against the insurance companies, restating the Executor’s

request for a judgment declaring that insurance coverage exists.

      {¶5} Western Reserve filed a motion for summary judgment on the

coverage issues on behalf of itself and Lightning Rod, and the Injured Defendants

subsequently filed their cross motion for summary judgment, but only against

Western Reserve. Appellants did not pursue their claim for coverage under the

Lightning Rod Policy; and therefore, Lightning Rod is not a party to this appeal.1

      {¶6} In its motion for summary judgment, Western Reserve contended

that coverage did not exist under the policy because the bus, driven by Mr.

Niemeyer, was not an “auto” as that term was defined in the Western Reserve

Policy. And furthermore, coverage was excluded because the vehicle was being

operated as a “public or livery conveyance.” The trial court found that the bus was

not an “auto” as defined by the Western Reserve Policy, and thus, there was no

coverage. The trial court granted summary judgment in favor of Western Reserve

and denied the Injured Defendants/Appellants’ motion. In its decision, the trial




                                        -4-
Case No. 12-09-03


court stated:

        Common parlance would not hold that a bus is a private
        passenger motor vehicle. The common understanding of private
        passenger motor vehicle is an automobile capable of carrying a
        limited number of people; for example a family car. Mr.
        Niemeyer was operating a bus, which is not a private passenger
        motor vehicle, for business purposes. As a result, coverage
        would be excluded under this section.

Judgment Entry, May 4, 2009, p.3, R.23. Having determined that coverage did not

exist because the “bus” was not an “auto,” the trial court did not review the

“public or livery conveyance” issue. It is from this decision that the Injured

Defendants/Appellants now appeal, setting forth the following two assignments of

error for our review.

                                  First Assignment of Error

        The trial court erred when it held that the Executive Coach bus
        was not a “private passenger motor vehicle,” as that phrase is
        used in the Western Reserve Policy.

                                Second Assignment of Error

        The trial court erred when it denied Defendant-Appellants’
        motion for summary judgment and granted [Western Reserve’s]
        motion.

        {¶7} An appellate court reviews a summary judgment order de novo.

Hillyer v. State Farm Mut. Auto. Ins. Co. (1999), 131 Ohio App.3d 172, 175, 722

N.E.2d 108. This review of a trial court’s grant of summary judgment is done


1
 Apparently the reason that the claim against Lightning Rod was not pursued was because “auto” was not a
defined term in the Lightning Rod policy. Therefore, utilizing the common and dictionary definitions of


                                                  -5-
Case No. 12-09-03


independently and without any deference to the trial court. Ohio Govt. Risk Mgt.

Plan v. Harrison, 115 Ohio St.3d 241, 2007-Ohio-4948, 874 N.E.2d 1155, ¶5. A

reviewing court must affirm the trial court's judgment if any of the grounds raised

by the movant at the trial court are found to support it, even if the trial court did

not consider those grounds. Coventry Twp. v. Ecker (1995), 101 Ohio App.3d 38,

41-42, 654 N.E.2d 1327.

        {¶8} Summary judgment is appropriate when, looking at the evidence as a

whole: (1) no genuine issues of material fact remain to be litigated; (2) construing

the evidence most strongly in favor of the nonmoving party, it appears that

reasonable minds could only conclude in favor of the moving party; and, (3) the

moving party is entitled to judgment as a matter of law. Civ.R. 56(C); Horton v.

Harwick Chemical Corp., 73 Ohio St.3d 679, 686-87, 1995-Ohio-286, 653 N.E.2d

1196.

        {¶9} Insurance policies are contracts and their interpretation is a matter of

law for the court. City of Sharonville v. Am. Employers Ins. Co., 109 Ohio St.3d

186, 187, 2006-Ohio-2180, 846 N.E.2d 833, ¶6, citing Alexander v. Buckeye Pipe

Line Co. (1978), 53 Ohio St.2d 241, 374 N.E.2d 146, paragraph one of the

syllabus. Contract terms are to be given their plain and ordinary meaning. Id.

Insurance coverage is determined by reasonably construing the contract “in



auto and automobile, the Executive Coach “bus” was not covered under that particular policy.


                                                   -6-
Case No. 12-09-03


conformity with the intention of the parties as gathered from the ordinary and

commonly understood meaning of the language employed.” King v. Nationwide

Ins. Co. (1988), 35 Ohio St.3d 208, 211, 519 N.E.2d 1380. “Where provisions of

a contract of insurance are reasonably susceptible to more than one interpretation,

they will be construed strictly against the insurer and liberally in favor of the

insured.” Id. at the syllabus (citations omitted). However, where the intent of the

parties to a contract is evident from the clear and unambiguous language used, a

court must not read into the contract a meaning not contemplated or placed there

by an act of the parties to the contract. Gomolka v. State Auto. Mut. Ins. Co.

(1982), 70 Ohio St.2d 166, 168, 436 N.E.2d 1347. “Although, as a rule, a policy

of insurance that is reasonably open to different interpretations will be construed

most favorably for the insured, that rule will not be applied so as to provide an

unreasonable interpretation of the words of the policy.” Westfield Ins. Co. v.

Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶14, quoting

Morfoot v. Stake (1963), 174 Ohio St. 506, 23 O.O.2d 144, 190 N.E.2d 573,

paragraph one of the syllabus.

      {¶10} The Western Reserve Policy provided personal umbrella liability

insurance coverage to its insured, the Niemeyers, as follows:

      II.   Coverages

      A.    Insuring Agreement



                                        -7-
Case No. 12-09-03


      We will pay damages, in excess of the “retained limit”, for:

      1. “Bodily injury” or “property damage” for which an
      “insured” becomes legally liable due to an “occurrence” to
      which this insurance applies ***.

      {¶11} Although Section II.A.1 would appear to provide coverage for this

accident, Western Reserve contends that an exclusion for business activities bars

coverage. The relevant part of the exclusion provides:

      III. Exclusions

      A.    The coverages provided by this policy do not apply to:

      ***

      4. “Bodily injury”, “personal injury” or “property damage”
      arising out of or in connection with a “business” engaged in by
      an “insured”. This exclusion (A.4.) applies but is not limited to
      an act or omission, regardless of its nature or circumstances,
      involving a service or duty rendered, promised, owed, or implied
      to be provided because of the nature of the “business”.

      However, this exclusion (A.4) does not apply to:

      ***
      e. The use of an “auto” for “business” purposes, other than an
      auto business, by an “insured”. However, we do not provide
      coverage for liability arising out of the ownership or operation of
      an “auto” while it is being used as a public or livery conveyance.
      This exclusion (A.4.e) does not apply to share-the-expense car
      pool ***.

      {¶12} Based on the above, insurance coverage is excluded where the injury

or damages at issue arose “out of or in connection with a ‘business’ engaged in by

an ‘insured.’” (Western Reserve Policy Section III.A.4.) The parties do not


                                       -8-
Case No. 12-09-03


dispute that Mr. Niemeyer was engaged in a business activity at the time of the

accident. However, under the exception to the exclusion in Section III.A.4.e,

coverage does exist if the injury or damages arose from “[t]he use of an ‘auto’ for

‘business’ purposes” as long as the “auto” is not being used “as a public or livery

conveyance.”    Therefore, the two primary issues that are determinative as to

whether or not there is coverage under this policy are: (1) whether the vehicle Mr.

Niemeyer was driving was an “auto” as defined by the policy; and, (2) whether the

vehicle was being used as a “public or livery conveyance.”

       {¶13} “Auto” is defined in Section I.D.1 of the Western Reserve Policy as

“[a] private passenger motor vehicle, motorcycle, moped or motor home ***.”

This broad definition does not limit the term “auto” to cars or even to vehicles

with four wheels. Appellants contend that the Executive Coach is an “auto,” as

that term is specifically defined in the policy.

       {¶14} The phrase “private passenger motor vehicle” and the individual

words, “private,” “passenger,” and “motor vehicle,” are not defined in the policy.

Ohio law requires that where words and phrases in an insurance policy are not

specifically defined, they should be given their commonly accepted meaning.

Gomolka, 70 Ohio St.2d at 167-68. In arguing that the Executive Coach bus

qualified as a “private passenger motor vehicle,” Appellants state that a bus is a

motor vehicle, pursuant to definition in R.C. 4501.01(I) which states:



                                          -9-
Case No. 12-09-03


       “Bus” means any motor vehicle that has motor power and is
       designed and used for carrying more than nine passengers.
       (Emphasis added.)

Appellants next argue, and Western Reserve does not dispute, that a bus is clearly

designed for carrying “passengers.” See, e.g., R.C. 4501.01(I) (defining “bus” as

“any motor vehicle that has motor power and is designed and used for carrying

more than nine passengers ***.”) (Emphasis added.)

       {¶15} And finally, Appellants argue that the Executive Coach bus qualified

as a “private” motor vehicle because the bus was privately owned by Partnership

Financial Services; it was privately leased from Partnership by Executive Coach; it

was contracted for the private use of the baseball team of Bluffton University (a

private educational institution); and, it was under the team’s private and exclusive

use for the duration of the contract.

       {¶16} Appellants’ proffered analysis of the meaning of every individual

word in the policy’s definition of “auto” sounds reasonable at each step of the

process. However, that may not be the proper way to determine the meaning of

the entire phrase “private passenger motor vehicle” taken as a whole. Although

that terminology was not defined in Western Reserve’s policy, the exact same

phrase is used repeatedly to describe various automobile insurance regulations and

vehicular laws in over thirty-five states, including Ohio.         See, e.g., R.C.

3937.30(C) (Ohio); A.R.S. § 20-117(2) (Arizona); Cal.Ins.Code § 1758.89



                                        -10-
Case No. 12-09-03


(California); C.G.S.A. § 38a-363 (Connecticut); F.S.A. § 627.732(3)(a) (Florida); KRS

§ 304.39.087 (Kentucky); NY INS § 3440 (New York). The term/phrase “private

passenger motor vehicle” is not specifically defined in some states and is given

various definitions in other states.2 However, we have not found any definition

which includes a chartered “bus.” See, e.g., Walsh v. Starr Transit, N.J. Super.

A.D., 2008 WL 199740, *3 (finding that because plaintiff was a “bus passenger,”

plaintiff was ineligible for coverage under automobile statutes where an

“automobile” was defined as “a private passenger automobile *** that is owned or

hired and is [not] used as a public or livery conveyance for passengers.”)

         {¶17} In Ohio, R.C. 3937.30 states that an “‘automobile insurance policy’

means an insurance policy delivered or issued in this state or covering a motor


2
  A small sample of the definitions of “private passenger motor vehicle” in various state statues includes:
S.C. Code § 56-3-630 (“The Department of Motor Vehicles shall classify as a private passenger motor
vehicle every motor vehicle which is designed, used, and maintained for the transportation of ten or fewer
persons and trucks having an empty weight of nine thousand pounds or less and a gross weight of eleven
thousand pounds or less, except a motorcycle, motorcycle three-wheel vehicle, or motor-driven cycle.”);
A.R.S. § 20-117 ("‘Private passenger motor vehicle’ means any vehicle that is rated or insured under a
family automobile policy, standard automobile policy, personal automobile policy or similar private
passenger automobile policy written for personal use”); F.S.A. § 627.732 (“ (a) A ‘private passenger motor
vehicle,’ which is any motor vehicle which is a sedan, station wagon, or jeep-type vehicle and, if not used
primarily for occupational, professional, or business purposes, a motor vehicle of the pickup, panel, van,
camper, or motor home type. (b) A ‘commercial motor vehicle,’ which is any motor vehicle which is not a
private passenger motor vehicle.”); Cal.Ins.Code § 1758.89 (“A private passenger motor vehicle, including
a passenger van, minivan, or sports utility vehicle.”); C.G.S.A. § 38a-363(e) (“‘Private passenger motor
vehicle’ means a: (1) Private passenger type automobile; (2) station-wagon-type automobile; (3) camper-
type motor vehicle; (4) high-mileage-type motor vehicle, as defined in section 14-1; (5) truck-type motor
vehicle with a load capacity of fifteen hundred pounds or less, registered as a passenger motor vehicle, as
defined in said section, or as a passenger and commercial motor vehicle, as defined in said section, or used
for farming purposes; or (6) a vehicle with a commercial registration, as defined in subdivision (12) of said
section. It does not include a motorcycle or motor vehicle used as a public or livery conveyance.”)




                                                   -11-
Case No. 12-09-03


vehicle required to be registered in this state which: *** (C) Insures only private

passenger motor vehicles or other four-wheeled motor vehicles which are

classified or rated as private passenger vehicles and are not used as public or

private livery, or rental conveyances ***.” (Emphasis added.) In Bollinger v.

Empire Fire & Marine Ins. Co., the Fourth District Court of Appeals found that:

       although “private passenger motor vehicle” is not defined in
       R.C. Chapter 3937, we note that “passenger car” is defined in
       R.C. 4501.01(E) as follows:

       “Passenger car” means any motor vehicle designed and used for
       carrying not more than nine persons, including any motor
       vehicle designed and used for carrying not more than fifteen
       persons in a ridesharing arrangement.”

Bollinger, 4th Dist. No. 1785, 1986 WL 14896, *4.          In concluding that the

definition of “private passenger motor vehicle” did not include tractors and tractor

trucks, the court stated that the purpose of those vehicles was “separate and

distinct from the types of vehicles that have thus been held in Ohio to be ‘private

passenger motor vehicle(s)’, that is, cars and motorcycles.” Id. See, also, Smith v.

Air-Ride, Inc., 10th Dist. No. 02AP-719, 2003-Ohio-1519, ¶73

       {¶18} Taken as a whole, the phrase “private passenger motor vehicle” is

generally used to reference vehicles more closely resembling the personal family

automobile rather than a chartered bus involved in the interstate transportation of

passengers for hire. However, it is not necessary for us to decide the correct

definition of this term in order to determine coverage in this case. Even if we


                                       -12-
Case No. 12-09-03


were to assume, solely for the sake of argument, that the “bus” was an “auto,” we

find that coverage would not be available because the Executive Coach vehicle did

not meet the other requirement necessary to qualify for the exception to the

business exclusion.

       {¶19} The exception to the business exclusion under Section III.A.4.e is

not applicable while a vehicle is being used as “a public or livery conveyance.”

That phrase is not defined in the policy, so this Court must look to the commonly

accepted meaning. Gomolka, 70 Ohio St.2d at 167-68.

       {¶20} Appellants claim that coverage is not barred because of this

exception because the Executive Coach bus was not being operated as a “public or

livery conveyance” as that term was defined in the Sixth Edition of BLACK’S LAW

DICTIONARY. Appellants state in their brief that “[a] ‘public or livery conveyance’

is generally regarded as ‘[a] vehicle used indiscriminately in conveying the public,

without limitation to certain persons or particular occasions or without being

governed by special terms,’” quoting BLACK’S LAW DICTIONARY (6th Ed. Rev.

1991), p. 935 (definition of “livery conveyance”). Appellants also cite to several

cases from other states, many from the 1950’s, in an attempt to support their claim

that a “public or livery conveyance” is distinct from a charter relationship. The

definition relied upon by Appellants references an often-cited Kansas garnishment




                                       -13-
Case No. 12-09-03


case from the 1930’s, Elliott v. Behner (1939), 150 Kan. 876, 96 P.2d 852, which

defines the terminology as:

        The term “public conveyance” means a vehicle used
        indiscriminately in conveying the public, and not limited to
        certain persons and particular occasions or governed by special
        terms. The words “public conveyance” imply the holding out of
        the vehicle to the general public for carrying passengers for hire.

Id. at 856. Then, without any further discussion or explanation, the court added,

“The words ‘livery conveyance’ have about the same meaning.” Id. Although

that particular interpretation may have been appropriate under the specific facts

and circumstances of that case at that time,3 we find that the definition of the

terminology has been updated and more recent decisions have interpreted the

exclusion more broadly.

        {¶21} Appellants argue that the “public or livery conveyance” exclusion is

not applicable because the bus was not being held out to the public at the time of

the accident -- its services were for the exclusive use of the Bluffton baseball team

and Mr. Niemeyer did not have the option to transport any other members of the

general public. This same argument was made in Morris v. Buttney (1999), 232

Wis.2d 462, 606 N.W.2d 626, where the driver was delivering packages




3
  In Elliott v. Behner, an insurance policy excluded coverage for automobiles “used as a public or livery
conveyance for carrying passengers for compensation.” The insured vehicle was a truck the county
furnished to transport its employees, free of charge, from the county garage to their work site. The Kansas
Supreme Court, concluding that the vehicle was not held out for use by the general public, held that the
truck was not subject to the exclusion. See id. at 857.


                                                  -14-
Case No. 12-09-03


exclusively for one company at the time of the accident. The court did not find

this argument persuasive because the services were nevertheless available to

others from the general public at other times. Id. Likewise, the services of the

Executive Coach bus were not limited to the Bluffton baseball team other than for

the short time period contracted. Its services were available for rental to the

general public at other times.

       {¶22} Appellants equate public conveyance to a public city bus which

stops at every street corner and allows anyone to board the vehicle. While this

might be the correct meaning of a “public conveyance,” we must remember that,

whether or not this charter bus was a “public conveyance,” the exclusion is

applicable to a “public or livery conveyance.” (Emphasis added.) We need not

decide whether the charter bus in this case was a public conveyance because it was

a livery conveyance.

       {¶23} Contrary to the older definition of “public or livery conveyance”

provided by Appellants, the most recent edition of BLACK’S LAW DICTIONARY

defines livery as “[a] business that rents vehicles.” BLACK’S LAW DICTIONARY

(9th Ed. Rev. 2009), p. 1028.     “Charter” is defined as “[t]o hire or rent for

temporary use.” Id., at p. 267. “Conveyance” is defined as “a means of transport :

vehicle.” MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th Ed. 2009), p.




                                      -15-
Case No. 12-09-03


273. Based upon these current definitions and those provided by other sources,4 it

is clear that the meaning of “livery conveyance” denotes a vehicle which has been

hired or rented for temporary use from a livery, (i.e., a business that rents

vehicles). Such rental vehicles would include a charter bus, as in this case.

        {¶24} Given the definition of livery conveyance, the Executive Coach

charter bus falls squarely within the dictionary definitions and the commonly

understood meaning of a livery conveyance. See, e.g., Concord General Mutual

Insurance Co. v. Home Indemnity Co. (Maine 1977), 368 A..2d 596, 597

(Operation of school bus by driver within the course of her employment

constituted the use of a “livery conveyance” within meaning of exclusionary

provision and barred coverage under her personal automobile policy.)

        {¶25} Because the Executive Coach charter bus was being used as a “livery

conveyance,” the exception to the business exclusion is not applicable, and

coverage under the Western Reserve Policy is excluded under Section III.A.4, the

business exclusion provision.              Therefore, we need not decide whether the

Executive Coach charter bus was a “private passenger motor vehicle” or whether

its use was as a “public conveyance.” Appellants’ first assignment of error is

overruled.




4
 The American Heritage Dictionary defines livery as “a business that offers vehicles such as automobiles
or boats for hire.” AM. HERITAGE DICTIONARY (4th Ed. Rev. 2009).


                                                 -16-
Case No. 12-09-03


       {¶26} Our disposition of the first assignment of error renders the second

assignment of error moot. The judgment of the Putnam County Court of Common

Pleas granting summary judgment in favor of Western Reserve is affirmed.

                                                            Judgment Affirmed

ROGERS and PRESTON, J.J., concur.

/jlr




                                      -17-